Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 04 March 2022 has been entered.

Status of Claims
Claims 1-9 are pending.
Claim 9 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group II. Election was made without traverse in a telephonic voicemail communication left on 29 July 2020 to the Restriction/Election Office Action made during a telephonic communication with the Attorney on 15 July 2020. (See Non-Final Office Action mailed 04 August 2020.)
	Claims 1-8 are rejected.
	Claim 1 is objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged.  This application discloses and claims only subject matter disclosed in prior application no. 15/655,396, 07/20/2017, which is a CON of 14/871,577, 09/30/2015, which is a CON of 13/809,556, 04/15/2013, which is a 371 of PCT/US2011/043644, filed 07/12/2011, which claims benefit of 61/363,432, 07/12/2010, and names the inventor or at least one joint inventor named in the prior application. (The specifications filed with applications 16/274,074 and 15/655,396 appear to be the same; i.e., instant application 16/274,074 does not appear to include any subject matter which would constitute new matter (MPEP 201.07).) In addition, the patent (No. 10,238,647) issued from parent application 15/655,396 was issued/published either on the same day or after the filing date of the instant application. Accordingly, this application constitutes a continuation.  Applicant has claimed the benefit of the filing date of the prior application, and designates the instant application as a "CON" of 15/655,396.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
	Claims 1-8 have the effective filing date of 12 July 2010.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites: “A composition comprising: (a) an inoculum of Bifidobacterium longum subsp. infantis or B. breve; (b) a saccharide selected from the group consisting of: lactulose and lactitol and combinations thereof; (c) an oligosaccharide, said oligosaccharide from a bovine milk or milk product source selected from the group consisting of:…”, which should read: “A composition comprising: (a) an inoculum of Bifidobacterium longum subsp. infantis or B. breve; (b) at least one saccharide selected from the group consisting of: lactulose, lactitol and combinations thereof; and (c) at least one oligosaccharide, said oligosaccharide from a bovine milk or milk product source, selected from the group consisting of:…”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The rejection of Claims 1-8 under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Speelmans et al. in view of Fournell et al., and Satomaa et al. in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants' amendment received 04 March 2022. 

The following is a quotation of pre-AIA  35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. §103(c) and potential pre-AIA  35 U.S.C. §102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. §103(a).

Claims 1-8 are rejected under pre-AIA  35 U.S.C. §103(a) as being unpatentable over Speelmans et al. (U.S. Patent Application Publication No. 2007/0207132 A1) in view of Alverdy et al. (U.S. Patent Application Publication No. 2008/0206188 A1), Fournell et al. (International Patent Application Publication No. WO 2010/065652 A1; Intl. Pub. Date: 10 June 2010), and Satomaa et al. (U.S. Patent Application Publication No. 2009/0104603 A1).
[All references except Alverdy et al. cited in the Non-Final Office Action mailed 29 March 2021.]

Speelmans et al. addresses some of the limitations of claims 1 and 2, and the limitations of claims 3, 4, 5, 6, 7 and 8. 
Regarding claims 1 and 2, Speelmans et al. shows a preparation comprising Bifidobacterium breve and a mixture of non-digestible carbohydrate probiotics (pg. 1, para. [0009] [Claim 1- A composition comprising (a) an inoculum of Bifidobacterium breve]). 
The mixture of non-digestible carbohydrates contains at least two different carbohydrate components “A” and “B”, which remain undigested in the gastrointestinal tract and reach the large intestine unabsorbed (pg. 2, para. [0022]). Carbohydrate component A may consist of one or more of the following carbohydrates: β-galacto-oligosaccharides [GOS], fructo-oligosaccharides [FOS], and fuco-oligosaccharides (pg. 3, para. [0036]).
The carbohydrate mixtures are essentially composed of oligosaccharides composed of D-N-acetylglucosamine, and/or D-N--acetylgalactosamine (pg. 5, para. [0049] [Claims 1 and 2- oligosaccharides with an N-acetylhexosamine (HexNAc) moiety]).
One embodiment of the infant nutrition composition describes adding the dry product to 200ml of infant formula or cow’s milk (pg. 15, para. [0159] thru pg. 16, cont. para. [0159] [Claims 1 and 2- the composition comprises oligosaccharides from bovine milk]).
Regarding claims 3 and 4, the proteins that may be utilized in the nutritional products of the invention include any protein suitable for consumption, such as soy (pg. 5, para. [0061] thru pg. 6, cont. para. [0061] [Claims 3 and 4- further comprising a soy protein]).
Regarding claims 5 and 6, typical ingredients for use as a lipid source may be any lipid or fat which is suitable for use in the nutritional supplement, including sunflower oil or fish oil (pg. 5, para. [0057] [Claims 5 and 6- further comprising a non-milk lipid]).
Regarding claim 7, an example of an infant formula can contain final product in the form of a powder (pg. 13, para. [0136] [Claim 7- the composition is a solid]).
 Regarding claim 8, an infant formula may be provided in liquid form (pg. 6, para. 0065] [Claim 8- the composition is a liquid]).
In the mixture of at least two non-digestible soluble carbohydrate components A and B, the carbohydrate component A is present in an amount of from 5 to 95% by weight of the sum of carbohydrate components A and B. Furthermore, at least 50%, preferably at least 75%, of the total non-digestible soluble carbohydrates of components A and B is selected from disaccharides to eicosaccharides (polysaccharides having 20 monosaccharide units); the remainder may be non-digestible monosaccharides and nondigestible polysaccharides which are longer than 20 units. It is also preferred that more than 95%, preferably more than 98% of the total soluble non-digestible carbohydrates has a chain length of no more than 100 units. Where percentages and averages are mentioned in this description, percentages and averages by weight are meant, unless it is evident that another basis is meant or when otherwise specified (pg. 2, para. [0023]). According to a preferred embodiment, component A constitutes 95 to 60 wt%, more preferably 95 to 80 wt. % and in particular 95 to 90 wt %, and component B 5 to 40 wt %, more preferably 5 to 20 wt.% and in particular 5 to 10 wt% of the carbohydrates present in toto, with A+B=100 wt % (pg. 3, para. [0029]). An example of an infant formula containing per 100ml, comprises GOS/polyfructose at 0.4g (pg. 15, para. [0152], Example 20] [0.4g/100ml = 4.0g/L]  [Claim 8- the content of the oligosaccharide in the composition is from 0.001-100g/L]).

Speelmans et al. does not specifically show: 1) the composition comprises a saccharide selected from the group consisting of lactulose and lactitol, and combinations thereof [Claim 1]; 2) any of the specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides listed in the Markush groups of claims 1 and 2 [Claims 1 and 2]; and 3) the specific oligosaccharides, as cited in claims 1 and 2 [Claims 1 and 2].

Alverdy et al. addresses some of the limitations of claim 1.
Alverdy et al. shows a composition comprising infant formula and polyethylene glycol (PEG). Any infant formula known in the art may be used, including formulas based on the milk of a mammal, such as cow's milk, goat's milk, and the like, as well as formulas based on soy milk (pg. 6, para. [0031]). The composition further comprises a therapeutically effective amount of a therapeutic. In some embodiments, the therapeutic is a probiotic lactic acid bacterium, e.g., minimally, Bifidobacterium longum and/or Bifidobacterium infantis and/or Bifidobacterium breve (pg. 3, para. [0016] [nexus to Speelman’s et al.] [composition used with cow’s milk, composition comprising B. breve]).
Regarding claim 1, the pharmaceutical composition further comprises a compound selected from a group which includes N-acetyl-D-galactosamine, and lactulose (pg. 6, para. [0032] [Claim 1- A composition comprising: (b) a saccharide selected from the group consisting of: lactulose and lactitol and combinations thereof]).

Fournell et al. provides information that would motivate one of ordinary skill in the art to incorporate a milk component comprising N-acetylated and fucosylated oligosaccharides, as shown by Speelmans et al., into a composition comprising bovine milk, and that said N-acetylated and fucosylated oligosaccharides may have specific Hex:HexNAc and/or Hex:HexNAc:Fuc configurations and be combined with a Bifidobacterium strain, by way of addressing the limitations of claims 1 and 2.
Regarding claims 1 and 2, Fournell et al. shows human milk permeate compositions, e.g., compositions that include human oligosaccharides, peptides and other small molecules, and methods of making and using such compositions (pg. 1, lines 30-32 [nexus to Speelmans et al.] [composition comprising oligosaccharides]). The composition comprises milk and a human milk permeate. The milk component is human milk or non-human milk, such as bovine milk (pg. 2, lines 20-23). The isolated human milk permeate compositions will be administered to infants and the study will investigate infants receiving: Cow's milk plus strain 1 of bifidobacter or Cow's milk plus strain 2 of bifidobacter (i.e., Bifidobacteria) (pg. 18, lines 19-23 thru pg. 19, lines 1-4). Breast-fed babies become dominated by bifidobacteria, including bifidobacteria, in the gut (pg. 10, lines 27-30 [nexus to Speelmans et al.] [composition comprises Bifidobacteria, bovine milk]).
Regarding claims 1 and 2, the compositions from the various described milk samples are presented in Tables I-V, which show specific Hex:HexNAc and/or Hex:HexNAc:Fuc configurations (pp. 14 thru 17). The oligosaccharides identified were from two main classes, one of which was: (1) galactose, N-acetylglucosamine, and fucose (Hex, HexNAc and Fuc (pg. 14, lines 21-24 [nexus to Speelmans et al.] [N-acetylated and fucosylated oligosaccharides] [nexus to Alverdy et al.] [N-acetyl-D-galactosamine]).

It is noted that none of the specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides listed in Tables I thru V are those cited in the subject matter of claims 1 and 2.

Satomaa et al. addresses the limitations of claims 1 and 2, by showing the specific oligosaccharides cited in claims 1 and 2.
Regarding claim 1, Satomaa et al. shows novel carbohydrate compositions or glycomes from animal tissues (pg. 1, para. [0001]). The described invention is directed to novel total glycomes released from bovine milk (pg. 14, para. [0197] [Claim 1- an oligosaccharide from a bovine milk]).
In a preferred embodiment, the glycomes are non-derivatized released cell surface glycomes, such as glycans (i.e., oligosaccharides) (pg. 14, para. [0204] thru pg. 15, cont. para. [0204]). Methods for purification of oligosaccharide fractions from tissues are described (pg. 15, para. [0212] [nexus to Speelmans et al., Alverdy et al., and Fournier et al.] [composition comprising oligosaccharides]).
Further regarding claim 1, and regarding claim 2, the preferred disaccharide epitopes in the glycan structures and glycomes according to the invention include structures Galβ4GlcNAc, Manβ4GlcNAc, GlcAβ4GlcNAc,Galβ3GlcNAc, Galβ3GaINAc, GlcAβ3GlcNAc, GlcAβ3GaINAc, and Galβ4Glc. Preferred branched epitopes include Galβ4(Fuca3)GlcNAc, Galβ3(Fuca4), GlcNAc, and Galβ3(GlcNAcβ6)GaINAc (pg. 20, para. [0284] [nexus to Speelmans et al. and Fournier et al.] [N-acetylated and fucosylated oligosaccharides]). Table 1 shows preferred neutral glycan compositions, listed according to mass-to-charge ratios (calc. m/z) (pg. 61, para. [0779]). It is noted that ‘dHex’ in the composition indicates deoxyhexoses (dHex), such as fucose and/or sialic acids (i.e., NeuAc and NeuGc) (pg. 3, para. [0045]). Table 1 includes:


Proposed composition				calc. m/z
Hex3HexNAc4dHex					1485.53
Hex4HexNAc4dHex					1647.59
Hex5HexNAc4dHex					1809.64
Hex4HexNAc5dHex					1850.67
Hex3HexNAc6dHex					1891.69
Hex3HexNAc6					1745.64
Hex4HexNAc3					1298.45
Hex3HexNAc4					1339.48
Hex6HexNAc2					1419.48
Hex4HexNAc4					1501.53
Hex3HexNAc5					1542.56
Hex5HexNAc4					1663.58
Hex4HexNAc5					1704.61

It is noted that Table 1 includes all of the oligosaccharides listed in instant claims 1 and 2.

Compare to Applicant’s method for identifying bovine milk oligosaccharides by charge-to-mass ratio analysis (substitute paginated specification, pg. 14, para. [0055] and Table 1).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made, to have modified the composition comprising: a strain of Bifidobacterium breve, and N-acetylated and/or fucosylated oligosaccharides, as shown by Speelmans et al., by adding lactulose, as shown by Alverdy et al., with a reasonable expectation of success, because Alverdy et al. shows a composition comprising Bifidobacterium breve, and a(n) N-acetylated hexosamine (specif. N-acetyl-D-galactosamine and/or N-acetyl-D-glucosamine), which is the composition, shown by Speelmans et al. (MPEP 2143 (I)(G)). In addition, one of ordinary skill in the art of food composition preparation would understand that any combination of edible food ingredients could have been combined together (for example, carbohydrates (saccharides), fats or lipids, probiotic microorganisms and oligosaccharides as prebiotics) to produce said food composition preparation (MPEP 2144 (I)). 
It would have been further obvious to have added at least one or two specific Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides which are derived from bovine milk or milk product [Claims 1 and 2], as shown by Fournell et al. and Satomaa et al., with a reasonable expectation of success, because Fournell et al. shows that oligosaccharides with specific Hex:HexNAc and/or Hex:HexNAc:Fuc structures can be incorporated into a composition comprising bovine milk and a bifidobacterial strain, and Satomaa et al. shows that oligosaccharides with specific Hex:HexNAc and/or Hex:HexNAc:Fuc structures can be derived from bovine milk. Therefore, it would have been obvious to one of ordinary skill in the art to have added specific bovine milk oligosaccharides to compositions, such as shown by Speelmans et al. and Alverdy et al., which already contain bovine milk (MPEP 2143 (I)(G)).
For example, Speelman’s et al. shows an embodiment of the composition in which it is added to cow’s milk (pg. 15, para. [0159] thru pg. 16, cont. para. [0159], Example 27). Alverdy et al. teaches that the composition may comprise an infant formula, including cow’s milk (pg. 6, para. [0031]).
In addition, adding additional specific bovine milk oligosaccharides to a composition which already contains cow’s milk is akin to adding more of same (MPEP 2144.04 (IV)(A)).
One of ordinary skill in the art would have been motivated to have made that modification, because Speelmans et al. teaches that the described preparations have been found to be particularly useful in the normalization of the Bifidobacterium population according to the species distribution in breast-fed infants, considered as "standard", in the gastrointestinal tract of infants, in particular prematurely-born babies, who are partly or non- breast-fed. The preparations have also been found to be useful for the prevention and treatment of an immune condition, such allergy, asthma, diarrhea, and food hypersensitivity (pg. 6, para. [0068] thru [0069]). That is, the described compositions assist in the growth of specific, naturally-occurring Bifidobacterium species important for the gut health of infants, and also provide a level of immunity with regard to immune-related conditions that may be debilitating to infants.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made. 

Double Patenting
The rejection of Claims 1, 2 and 7 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 2 and 6 of Patent No. 9,200,091 B2 in view of Sprenger et al., in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants’ amendment received 04 March 2022.
The rejection of Claims 1, 2 and 7 on the ground of nonstatutory double patenting, as being unpatentable over claims 1, 2 and 4-6 of Patent No. 9,808,475 B2 in view of Sprenger et al., in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants’ amendment received 04 March 2022.
The rejection of Claims 1-8 on the ground of nonstatutory double patenting, as being unpatentable over claims 1-8 of Patent No. 10,238,674 B2, in the Final Office Action mailed 04 October 2021, is withdrawn in view of Applicants’ amendment received 04 March 2022.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of Patent No. 9,200,091 B2 in view of Alverdy et al. (U.S. Patent Application Publication No. 2008/0206188 A1).

The claimed subject matter of instant Application No. 16/274,074 is:  
A composition comprising: (a) an inoculum of Bifidobacterium longum subsp. infantis or B. breve; (b) a saccharide selected from the group consisting of lactulose and lactitol and combinations thereof; and (c) an oligosaccharide, said oligosaccharide from bovine milk or milk product source, selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;
an oligosaccharide consisting of 4Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 5HexNAc moieties; and a mixture thereof.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid.

The claimed subject matter of Patent No. 9,200,091 is:
A composition comprising: 1) an oligosaccharide from bovine milk or milk product; and 2) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074 except for 3Hex:5HexNAc:1Fuc.
 The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The inoculum is an inoculum of Bifidobacterium longum subsp infantis. The inoculum is an inoculum of Bifidobacterium breve. The composition is a powder.

The claims of Patent No. 9,200,091 do not show that the composition comprises lactulose and/or lactitol.

Alverdy et al. shows a composition comprising infant formula and polyethylene glycol (PEG). Any infant formula known in the art may be used, including formulas based on the milk of a mammal, such as cow's milk, goat's milk, and the like, as well as formulas based on soy milk (pg. 6, para. [0031]). The pharmaceutical composition further comprises a compound selected from a group which includes N-acetyl-D-galactosamine, and lactulose (pg. 6, para. [0032]). The composition further comprises a therapeutically effective amount of a therapeutic. In some embodiments, the therapeutic is a probiotic lactic acid bacterium, e.g., minimally, Bifidobacterium longum and/or Bifidobacterium infantis and/or Bifidobacterium breve (pg. 3, para. [0016]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made to have modified the claims of Patent No. 9,200,091, by adding lactulose and/or lactitol to the described composition, as shown by Alverdy et al., with a reasonable expectation of success, because Alverdy et al. shows a composition that comprises the probiotic bifidobacterial species B. breve, and an N-acetylated oligosaccharide (specifically, a(n) N-acetyl hexosamine), which is the composition recited in the claims of Patent No. 9,200,091.
One of ordinary skill in the art would have been motivated to have made that modification, because Alverdy et al. teaches that when administered together as a single composition, the described multicomponent single-solution administration will treat and prepare the intestinal tract in anticipation of a disruption in the intestinal flora and barrier function of the intestine, such as occurs following severe catabolic-, surgical- and traumatic-type stresses (pg. 5, para. [0028]). That is, the composition comprising the cited combination of ingredients has improved therapeutic properties with regard to its ability to protect and maintain intestinal flora and barrier function.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, providing the composition cited in the claims of instant Application No. 16/274,074 is obvious over the composition cited in the claims of Patent No. 9,200,091 B2 in view of the cited secondary reference. In addition, the specification of Patent No. 9,200,091 B2 recites that lactulose may serve as an additional component of the claimed composition.

Claims 1, 2, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of Patent No. 9,808,475 B2 in view of Alverdy et al. (U.S. Patent Application Publication No. 2008/0206188 A1).

The claimed subject matter of instant Application No. 16/274,074 is:  
A composition comprising: (a) an inoculum of Bifidobacterium longum subsp. infantis or B. breve; (b) a saccharide selected from the group consisting of lactulose and lactitol and combinations thereof; and (c) an oligosaccharide, said oligosaccharide from bovine milk or milk product source, selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;
an oligosaccharide consisting of 4Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 5HexNAc moieties; and a mixture thereof.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.0001-100g/L.

The claimed subject matter of Patent No. 9,808,475 is:
A food product comprising a powder composition comprising: 1) one or more oligosaccharide from bovine milk or milk product; and 2) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074.
 The food product comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The food product comprises one or more of the selected Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides from those cited. The concentration of the oligosaccharide in the composition is from 100 micrograms/L to 25grams/L. The composition is selected from a group, which includes a tablet, a capsule and a medical food or product. The food product is selected from a group, which includes an infant formula, a milk, a fruit juice, and a fruit-based drink. 

The claims of Patent No. 9,808,475 do not show that the composition comprises lactulose and/or lactitol.

Alverdy et al. shows a composition comprising infant formula and polyethylene glycol (PEG). Any infant formula known in the art may be used, including formulas based on the milk of a mammal, such as cow's milk, goat's milk, and the like, as well as formulas based on soy milk (pg. 6, para. [0031]). The pharmaceutical composition further comprises a compound selected from a group which includes N-acetyl-D-galactosamine, and lactulose (pg. 6, para. [0032]). The composition further comprises a therapeutically effective amount of a therapeutic. In some embodiments, the therapeutic is a probiotic lactic acid bacterium, e.g., minimally, Bifidobacterium longum and/or Bifidobacterium infantis and/or Bifidobacterium breve (pg. 3, para. [0016]). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time that the claimed invention was made to have modified the claims of Patent No. 9,808,475, by adding lactulose and/or lactitol to the described composition, as shown by Alverdy et al., with a reasonable expectation of success, because Alverdy et al. shows a composition that comprises the probiotic bifidobacterial species B. breve, and an N-acetylated oligosaccharide (specifically, a(n) N-acetyl hexosamine), which is the composition recited in the claims of Patent No. 9,808,475.
One of ordinary skill in the art would have been motivated to have made that modification, because Alverdy et al. teaches that when administered together as a single composition, the described multicomponent single-solution administration will treat and prepare the intestinal tract in anticipation of a disruption in the intestinal flora and barrier function of the intestine, such as occurs following severe catabolic-, surgical- and traumatic-type stresses (pg. 5, para. [0028]). That is, the composition comprising the cited combination of ingredients has improved therapeutic properties with regard to its ability to protect and maintain intestinal flora and barrier function.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, providing the composition cited in the claims of instant Application No. 16/274,074 is obvious over the composition as a food product cited in the claims of Patent No. 9,808,475 B2 in view of the cited secondary reference. The composition as food product in Patent No. 9,808,475 exhibits minor species modifications; i.e., the intended use of the composition as a food product. In addition, the specification of Patent No. 9,808,475 B2 recites that lactulose may serve as an additional component of the claimed composition.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of Patent No. 10,238,674 B2.

The claimed subject matter of instant Application No. 16/274,074 is:  
A composition comprising: (a) an inoculum of Bifidobacterium longum subsp. infantis or B. breve; (b) a saccharide selected from the group consisting of lactulose and lactitol and combinations thereof; and (c) an oligosaccharide, said oligosaccharide from bovine milk or milk product source, selected from the group consisting of: 
an oligosaccharide consisting of 3 Hexose (Hex) moieties, 4 N-acetyl hexosamine (HexNAc) moieties and 1 fucose (Fuc) moiety;
an oligosaccharide consisting of 4Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 5Hex, 4HexNAc, and 1Fuc moieties; 
an oligosaccharide consisting of 4Hex, 5HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex, 6HexNAc, and 1Fuc moieties;
an oligosaccharide consisting of 3Hex and 6HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 3HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 6Hex and 2HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 3Hex and 5HexNAc moieties; 
an oligosaccharide consisting of 5Hex and 4HexNAc moieties; 
an oligosaccharide consisting of 4Hex and 5HexNAc moieties; and a mixture thereof.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition further comprises a bovine milk protein, a soy protein, betalactoglobulin, whey, soybean oil or starch. The composition further comprises a non-milk lipid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.0001-100g/L.

The claimed subject matter of Patent No. 10,238,674 is:
A composition comprising: 1) galacto-oligosaccharides (GOS) and/or fructooligosaccharides (FOS) and/or lactulose and/or lactitol and/or xylooligosaccharides; 2) at least one oligosaccharide from bovine milk or milk product; and 3) an inoculum of Bifidobacterium longum subsp. infantis or B. breve. The oligosaccharide is selected from the group consisting of the specific Hex:HexNAc and Hex:HexNAc:Fuc oligosaccharides as cited above in instant Application no. 16/274,074.
The composition comprises at least two of the above cited Hex:HexNAc and/or Hex:HexNAc:Fuc oligosaccharides. The composition is a solid. The composition further comprises a bovine milk protein, a soy protein, betalactoglobulin, whey, soybean oil or starch. The composition further comprises a non-milk lipid. The composition is a liquid and the content of the oligosaccharide in the composition is from 0.001-100g/L.

Although the claims are not identical, they are not patentably distinct from each other because, as demonstrated above, in the claim sets from each application, the composition in Patent No. 10,238,674 B2 exhibits minor species modifications that anticipate the composition described in instant Application No. 16/274,064. The minor species modification is the recitation of ‘at least one’ oligosaccharide in Patent No. 10,238,674 instead of ‘an’ oligosaccharide, as recited in the instant application.

Response to Arguments
Applicant’s arguments, pp. 5-9, filed 04 March 2022, with respect to the prior art references cited in the 35 U.S.C. §103(a) rejection, have been fully considered, but they are either not persuasive or are moot because the arguments do not apply to the references as they are applied in the context of the current rejection, or as new grounds necessitated by Applicant’s amendment, in which claim 1 was amended.

	1. Applicant remarks (pg. 5, Part A) that claim 1 claims a composition with the following elements: 1) an inoculum of Bifidobacterium; 2) lactulose and/or lactitol; and 3) at least one oligosaccharide of a list of specifically enumerated structures. The cited combination of references does not teach a composition with the claimed combination of elements or lactulose or lactitol elements in particular. In fact, the terms lactulose or lactitol do not appear in the Speelmans, Fournell or Satomaa references.
	However, in response to Applicant, this argument is moot in view of the 35 USC 103 rejection cited above. Alverdy et al. shows a composition comprising lactulose.

	2. Applicant remarks (pg. 6, Part B) that not only is the lactulose or lactulol [sic] feature missing from Speelmans and the combination, the specific oligosaccharides are not present in Speelmans either. The Examiner acknowledges that Speelmans does not show any of the specific bovine oligosaccharides recited in either Claim 1 or 2, but argues that Fournell and Satomaa render these oligosaccharides obvious simply because oligosaccharides may exist in pooled human milk permeates.
	However, in response to Applicant, Speelmans et al. shows a composition comprising two carbohydrate components, A and B. Component A comprises fuco-oligosaccharides (as cited in instant claims 1 and 2) among many other types of oligosaccharide compounds (Speelmans et al., pg. 3, para. [0036]). The carbohydrate mixtures are essentially composed of, minimally, D-N-acetyl galactosamine and D-N-acetyl glucosamine (as cited in instant claims 1 and 2 as N-acetyl hexosamines (HexNAc)) (pg. 5, para. [0049]). Component B comprises polysaccharides with a preferable chain length of between 8 and 20 as cited in instant claims 1 and 2) (pg. 4, para. [0043]). Although Speelmans et al. does not specifically show that said carbohydrate components comprise the specific oligosaccharides cited in instant claims 1 and 2, Speelmans et al. does teach that the oligosaccharides may be fuco-oligosaccharides or N-acetyl galactosamine and/or N-acetyl glucosamine (a(n) N-acetyl hexosamines), and also shows at least one embodiment of the described composition in which it is added to cow’s milk (pg. 15, para. [0159] thru pg. 16, cont. para. [0159], Example 27). Therefore, this infant nutrition formulation would contain all of the bovine milk oligosaccharides as cited in claims 1 and 2. Note that Applicant’s specification recites that the list of specific oligosaccharides cited in instant claims 1 and 2 have been isolated from bovine milk and whey (substitute paginated specification, pg. 14, para. [0055], Table 1).

	3. Applicant remarks (pp. 6-7, Part C) that the Applicant respectfully disagrees that Fournell et al. provides motivation for incorporating a milk component comprising N-acetylated and fucosylated oligosaccharides, as shown by Speelmans et al., into a composition comprising bovine milk, according to the Examiner. Speelmans does not
provide any teaching or description of a component comprising bovine sourced "N-acetylated and fucosylated oligosaccharides" as stated by the Examiner. The mere existence of "L-fucose" or "D-N-acetylglucosamine" monosaccharides from non-animal
raw material digests as listed in Speelmans does not provide any cited structure nor any
correlation between any specific structure and any specific function that might provide
some teaching or incentive to combine.
	However, in response to Applicant, Speelmans et al. does not teach that the fuco-oligosaccharides or N-acetyl galactosamine and/or N-acetyl glucosamine are obtained from non-animal raw material. Although Speelmans et al. does not show that the cited oligosaccharides, as carbohydrate components, are sourced from a bovine milk or milk product, neither does Speelmans et al. teach that they cannot be obtained from such sources. Fournell et al. shows that oligosaccharides with identifiably different m/z ratios can be isolated from milk samples. Although the milk samples appear to be of human origin, Fournell et al. also teaches that the same mass spectrophotometric analysis can be conducted on bovine milk samples, because the described composition comprises milk, which can be from a bovine (Fournell et al., pg. 2, lines 20-23). (Compare the m/z ratio analysis, shown by Fournell et al., to Applicant’s m/z ratio analysis of bovine milk (substitute paginated specification, pg. 14, para. [0055] and Table 1).) That is, Fournell et al. shows specific Hex, HexNAc and/or Fuc-containing oligosaccharides which represent some of the oligosaccharides described by Speelmans et al. Therefore, it would be obvious to one of ordinary skill in the art to incorporate oligosaccharides with specific Hex, HexNAc and/or Fuc structure, as shown by Fournell et al., as species of the genera of N-acetyl hexosamine and fucosylated oligosaccharides, shown by Speelmans et al.

	4. Applicant remarks (pp. 7-8, Part D) that the Satomaa reference does not teach a product with the specific claimed oligosaccharides from bovine milk either. It provides putative/possible structures that may explain possible mass spectrometric signal values. In fact, the entries of Table 1 of Satomaa are not measured oligosaccharide compositions at all. Rather, the entries are proposed monosaccharide structures from
the "Calculated mass-to-charge ratios (calc. m/z) refer to the first isotope signal of
[M+Nat ion." According to paragraph [0707] of Satomaa: "The mass spectrometric
signals are first assigned to proposed monosaccharide compositions e.g. according to
Table 1. The contents of Table 1 are constructs for attempting to assign putative
structures for the interpretation of future mass spectrometric data of a new sample and
have no relation to any of the claimed milk oligosaccharides. In other words, Table 1 is
not human milk or bovine milk oligosaccharide data.
	However, in response to Applicant, Satomaa et al. does show carbohydrate compositions as oligosaccharides or so-called ‘glycomes’ from animal tissues, including bovine milk, and that methods for the purification of said oligosaccharides are described (Satomaa et al., pg. 15, para. [0212]). Satomaa et al. describes the specific Hex, HexNAc and/or Fuc oligosaccharides as ‘compositions’ which are identified by the same method as Applicant has identified the instantly-claimed oligosaccharides from bovine milk; i.e., by m/z ratio using mass spectrometry. Satomaa et al. teaches that the neutral glycan compositions cited in Table 1 (pg. 61, para. [0779] thru pg. 63) (i.e., glycomes) can be obtained preferably from bovine milk (pg. 14, para. [0195]). It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 807 (Fed. Cir. 1989) (MPEP 2123 (I)(II)).

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631